PER CURIAM.
The pro se appellants in these unrelated appeals failed to timely file a “Jurisdictional Statement” as required by Circuit Rule 3(c).1 On May 17th (in appeal 89-2011), May 25th (in appeal 89-2028), and May 31st (in appeal 89-2072) the court ordered these appellants to file the required jurisdictional statements within fourteen days of the respective show cause orders. Appellants were advised that failure to comply would *114result in a $100 fine and/or dismissal of the appeal. These appellants have not filed a jurisdictional statement to date. Accordingly,
It is ordered that appeals 89-2011, 89-2028 and 89-2072 are dismissed for failure to file the required Circuit Rule 3(e) jurisdictional statements.

. Seventh Circuit Rule 3(c) provides in pertinent part:
"The appellant must serve on all parties a jurisdictional statement and file it with the clerk of the district court at the time of the filing of the notice of appeal or with the clerk of this court within seven days of filing the notice of appeal_”